By the Court,
Hastings, Ch. J.
By consent of the parties, this case was referred to a referee. The case required the investigation of accounts. The referee reported upon the evidence, documentary and oral, and the only exception to his report which can be reviewed by this court, is the allowance of interest on the balance found for plaintiff of six per cent, per annum from the period specified in the report. Interest is generally regulated by statute, but, in the absence of any statute, has been allowed by way of damages. From this it is not to be inferred that an extraordinary rate of interest shall in any ease be permitted, but that, in the absence of statutes, as a rule for equitably adjusting the amount of damages, the usual annual rate of interest may be adopted. The amount of interest allowed by the referee is small, the rate being six per cent, per annum. This, we believe to have been the legal rate of interest of the Mexican republic at the time of the organization of the state government.
The evidence is not set out in the report so as to make the error, if any, apparent. We think, therefore, that the district court properly refused to set aside the report of the referee. The judgment is therefore affirmed.
Ordered accordingly.